Citation Nr: 0740673	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, as secondary to service-connected left knee post-
traumatic arthritis.

2.  Entitlement to service connection for a right knee 
disability, as secondary to service-connected left knee post-
traumatic arthritis.

3.  Entitlement to an increased rating for left knee post-
traumatic arthritis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That decision increased the 
veteran's rating for post-traumatic degenerative joint 
disease, left knee, from noncompensable to 10 percent, 
effective from November 2002, and denied entitlement to 
service connection for right knee and low back disorders, as 
secondary to the left knee post-traumatic degenerative joint 
disease.


FINDINGS OF FACT

1.  A low back disability was not manifest in service and is 
unrelated to service.  Low back arthritis was not manifest 
within one year of service separation.  A low back disability 
was not caused or aggravated by the service-connected left 
knee disability.  

2.  A right knee disability was not manifest in service and 
is unrelated to service.  Right knee arthritis was not 
manifest within one year of service separation.  A right knee 
disability was not caused or aggravated by the 
service-connected left knee disability.  

3.  Left leg flexion is not limited to 30 degrees; extension 
is to 0 degrees; and there is no evidence of instability of 
the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability, as secondary to service-connected left knee post-
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2007).

2.  The criteria for service connection for a right knee 
disability, as secondary to service-connected left knee post-
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2007).

3.  The criteria for a disability rating in excess of 10 
percent for left knee post-traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260, 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a January 2003 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.  The 
required notice was replicated in March 2004.

The veteran was notified of effective dates for increased 
ratings and degrees of disability in March 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The claims were 
thereafter readjudicated in a February 2007 supplemental 
statement of the case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and lay statements from the veteran.  A 
VA medical opinion was obtained in June 2003.  VA 
examinations were conducted in February 2003 and January 
2005.  VA has satisfied its assistance duties.


Low back and right knee disabilities

The veteran contends that he has low back and right knee 
disability secondary to his service-connected left knee 
disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a) (2007).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Notably, VA 
amended 38 C.F.R. § 3.310, effective October 10, 2006, to add 
an additional section to incorporate the holding in Allen.  
71 Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 38 
C.F.R. § 3.310(b)).

In this case, the veteran does not contend and the evidence 
does not show that he had either low back or right knee 
problems in service, or that his current low back or right 
knee disabilities are related to service, or that arthritis 
of either his low back or right knee was manifest within one 
year of service separation.  Accordingly, neither direct 
service connection nor presumptive service connection is 
warranted.  

Concerning secondary service connection, in November 2002 the 
veteran contended regarding his low back that his left knee 
has bothered him over the years and that he experiences pain 
which radiates up his leg to his hip and down his leg to his 
ankle, and that he has stiffness after sitting, swelling, and 
fluid build up in his left knee.  He felt his back pain which 
required surgery was caused by an uneven gait related to his 
service-connected left knee disability.  He felt that his 
favoring of his right knee over the years had caused added 
stress to the right knee, causing right knee problems.  

Private medical records from 1998 show lumbar stenosis 
without reports that it was caused by service-connected left 
knee disability.  A laminectomy was performed in 1998 and 
spondylolisthesis was shown then.  A motor exam of the 
veteran's legs, incidentally, had been normal before the 
surgery.  The veteran had severe pain, but it was in both 
legs, and it was characterized as radicular pain also.  

VA X-rays in February 2003 showed tricompartmental 
degenerative joint disease of each knee, worse on the left.  
There was more severe disease in the right patellofemoral 
space.  Other VA X-rays then showed degenerative disease in 
the lumbosacral spine, spondylolisthesis of L4 on L5, and 
bilateral spondylolysis.  

A VA medical opinion was rendered in June 2003.  The 
physician stated that he reviewed the veteran's claims file 
in detail and that in reviewing the operative note on the 
veteran's back, it was his opinion that the veteran's 
service-connected left knee disability "influenced" or 
"perhaps caused" his right knee and back condition.  

On VA examination in January 2005, the veteran stated that he 
favored his left knee over the years and as a result began 
having problems in his right knee and lower back.  After 
reviewing the claims folder and examining the veteran, the 
examiner indicated that it was his opinion that there was no 
causal connection between the degenerative arthritis in the 
veteran's knees.  The examiner felt the degenerative 
arthritis in the veteran's right knee was a result of the 
normal aging and wear and tear process and was completely 
independent of the left knee.  He noted that the lumbar 
spine's spondylolysis with spondylolisthesis was a congenital 
problem and can produce degenerative changes in the lumbar 
spine.  He did not believe that there was any causal 
connection between the left knee problem and the veteran's 
lumbar spine complaints.  He concluded that the lumbar spine 
problem started as a congenital problem and was complicated 
by the development of degenerative arthritis secondary to the 
spondylolysis and spondylolisthesis and also by the normal 
aging process.  

There are two medical opinions in this case.  One supports 
the claims and the other works against them.  The one which 
works against the claims is found to be more probative.  See 
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
determining probative value of medical opinions include their 
thoroughness and detail).  The 2003 medical opinion is less 
probative than the one in 2005 because the physician in 2003 
phrased his opinion in speculative terms, i.e., 
"influenced" or "perhaps caused," whereas, the 2005 VA 
examiner provided a definitive opinion that there was no 
casual connection between the veteran's service-connected 
left knee and his back and right knee disorders.  
Additionally, the 2005 VA examiner provided a detailed 
rationale for his opinion, discussing particular radiographic 
findings.  The 2003 VA examiner's opinion appears to be 
conclusory, as he did not indicate what there was in the 
operative note for the veteran's back that convinced him that 
left knee disability influenced or perhaps caused the right 
knee and back condition.  

While the veteran's opinion is that his left knee disability 
caused his right knee and low back disabilities, he is a 
layperson who has no demonstrated expertise in medical 
causation matters.  As such, his opinion on this matter has 
no probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Likewise, his September 2003 reports that doctors 
have told him over the years that his left knee probably 
caused his low back and right knee disabilities are not 
competent, as he is not competent to indicate what a doctor 
told him regarding medical causation.  Robinette v. Brown, 8 
Vet. App. 69 (1995), Beausoleil v. Brown, 8 Vet. App. 459 
(1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Left knee disability

The veteran argues that a higher rating is warranted because 
his left knee is sore and painful and he has difficulty 
walking, and because he can not squat or bend his left knee 
very far.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  The record will be examined to see 
if a disability rating higher than the one assigned by the RO 
is warranted during any stage of the claims period.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. 

The veteran's service-connected post-traumatic degenerative 
joint disease of the left knee is rated under Diagnostic Code 
5010-5260.  Diagnostic Code 5010 is for traumatic arthritis 
and indicates to rate it as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 indicates to rate 
degenerative arthritis based on limitation of motion of the 
joint affected.  Diagnostic Code 5260 provides for a 0 
percent rating when flexion is limited to 60 degrees, 10 
percent rating when flexion is limited to 45 degrees, and a 
20 percent rating when it is limited to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.

On examinations in both February 2003 and January 2005, left 
leg flexion was to 110 degrees.  There was no objective 
evidence of painful motion on examination in February 2003.  
There might have been very slight weakness.  During a flare-
up, the examiner stated that there would be an additional 5% 
functional impairment.  The 2005 examination revealed no 
effusion and some coarse crepitus and a medial condylar 
ridge.  All motor groups were functioning in all areas.  The 
findings from each examination are not sufficient to support 
a 20 percent rating under Diagnostic Code 5260.  Clearly, 
even with consideration of 38 C.F.R. §§ 4.40, 4.45, the 
degree of limitation of flexion shown more nearly 
approximates the criteria for a 10 than a 20 percent rating.  
Flexion of the left knee to 110 degrees warrants a 0 percent 
rating under Diagnostic Code 5260, and the current 10 percent 
rating is based upon painful motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).    

Other Diagnostic Codes will be considered.  Since the 
examination reports show that extension is to zero degrees, 
assignment of a separate rating under Diagnostic Code 5261 
for limitation of extension of the leg is not warranted.  
Under Diagnostic Code 5261, there would have to be limitation 
of extension to 10 degrees for a 10 percent rating.  Since 
the veteran denied subluxation and there was no definite left 
knee instability on examination in 2003 and the examiner in 
2005 found that there was no instability, a separate rating 
under Diagnostic Code 5257, for knee impairment with slight 
recurrent subluxation or lateral instability, is not 
warranted.  There would have to be knee impairment with 
slight recurrent subluxation or lateral instability for a 10 
percent rating.  No other Diagnostic Codes are appropriate.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for a low back disability, 
as secondary to service-connected left knee post-traumatic 
arthritis, is denied.

Entitlement to service connection for a right knee 
disability, as secondary to service-connected left knee post-
traumatic arthritis, is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee post-traumatic arthritis is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


